DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed September 29, 2022.  Claims 1-15 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 13, it states “representing the number of edges of that clock pulse…” which is not supported.
The other dependent claims are rejected based on their dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7, 9, 10, 13, 15, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Soga et al. (U.S. Patent Application Publication 2014/0103196) in view of Henderson et al. (U.S. Patent Application Publication 2020/0233068).
Regarding claims 1, 3, 4, 7, 9, 10, 13, 15, Soga et al. disclose (Figs. 4) a method and a combining network for an array of single-photon avalanche diode (SPAD) devices, comprising: a plurality of synchronous sampling circuits (30), each synchronous sampling circuit being coupled to an output of a corresponding SPAD device and being configured to generate an edge each time a detection event is detected; and a summation circuit (206, 208) coupled to an output of each of the synchronous sampling circuits and configured to count a number of edges at each clock pulse to generate a binary output value ([0053]) representing the number of edges at that clock pulse.  Soga et al. also disclose (Fig. 4) a flip-flop (30) having a data input coupled to the output of the corresponding SPAD device and being clocked by a clock signal (SCLK; [0052]) as claimed.  Soga et al. do not disclose a histogram generation circuit receiving the binary output value.  Henderson et al. teach (Figs. 2-4) a similar configuration where a binary output value (from 280) is output to a histogram generation circuit (240, 250) as claimed and a sampling circuit being an edge detection device (Fig. 7; [0067]-[0068]) .  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide the binary output directly to a histogram generation circuit in the method and apparatus of Soga et al. in view of Henderson et al. to obtain reliable TOF or distance calculation as taught, known and predictable.
Claim(s) 5, 6, 11, 12, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Soga et al. in view of Henderson et al., further in view of Hata et al. (U.S. Patent Application Publication 2018/0372538).
Regarding claims 5, 6, 11, 12, Soga et al. in view of Henderson et al. disclose the claimed invention as set forth above.  Henderson et al. further teach ([0067]-[0068], Fig. 7) that the sampling circuit can be an edge detector.  Soga et al. and Henderson et al. do not disclose an edge detector having two flip-flops and a logic gate as claimed.  Hata et al. teaches (Figs.) sampling circuits comprise an edge detection device having a first flip-flop (22), a second flip-flop (23) and a logic gate (25) as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a configuration in the method and apparatus of Soga et al. in view of Henderson et al. and Hata et al. to effectively and efficiently detect edges as taught, known and predictable.
Claim(s) 2, 8, 14, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Soga et al. in view of Henderson et al., further in view of Barsoum et al. (U.S. Patent 6,252,428).
Regarding claims 2, 8, 14, Soga et al. in view of Henderson et al. disclose the claimed invention as set forth above.  Soga et al. and Henderson et al. do not disclose the output L = log2N+1 as claimed.  Barsoum et al. teach (col. 5, lines 42-43) that the width of an adder be set to log2N+1 to avoid overflow.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a bit length in the method and apparatus of Soga et al. in view of Henderson et al. and Barsoum et al. to avoid overflow as taught, known and predictable.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878